Citation Nr: 0336067	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic obstructive 
pulmonary disease (COPD), as secondary to service-connected 
schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to March 
1961.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenic reaction 
caused the veteran to use tobacco products after service.

2.  The veteran's use of tobacco products after service as a 
result of service-connected schizophrenic reaction was a 
substantial factor in causing his current COPD, diagnosed as 
emphysema.

3.  The veteran's current COPD, diagnosed as emphysema, would 
not have occurred but for the use of tobacco products caused 
by the veteran's service-connected schizophrenic reaction.

  
CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
chronic obstructive pulmonary disease, as secondary to 
service-connected schizophrenic reaction, have been met.  
38 C.F.R. §§ 3.300(b), 3.310(a) (2003); VAOPGCPREC 6-2003.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the duty to notify and 
assist has been satisfied to the extent necessary to allow 
for a grant of the claim.  

As a point of clarification, the Board also notes that 
although the veteran has described his COPD as including 
chronic bronchitis and asthma, the competent evidence 
indicates that the veteran's current COPD does not involve 
these separate clinical entities of COPD.  For example, the 
October 2000 VA examiner stated the veteran's bronchitis is 
not chronic but intermittent and currently inactive, and 
asthma was not confirmed on pulmonary function testing; VA 
treatment records prior thereto support the examiner's 
conclusions.  In this case, the medical evidence documents 
the veteran's current COPD as emphysema with reactive 
features.  In fact, the VA examiner stated, "Emphysema can 
be considered equivalent to COPD in this case." The Board is 
satisfied that the decision in this case incorporates all 
pulmonary symptomatology, however diagnosed.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran suffers from schizophrenia, and this disability 
("schizophrenic reaction") has been service-connected, 
effective March 1961.  In June 2000, the veteran filed a 
claim of entitlement to service connection for COPD as 
secondary to service-connected schizophrenia.  He essentially 
claims that his tobacco use was caused by his schizophrenia, 
and that such tobacco use led to his current COPD.

The questions that adjudicators must resolve with regard to a 
claim for service connection for a tobacco-related disability 
alleged to be secondary to a disability not service connected 
on the basis of being attributable to the veteran's use of 
tobacco products are:  (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service-connected 
disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected.  VAOPGCPREC 6-2003 (October 28, 2003).

In this regard, the record includes a September 2000 medical 
opinion from the Clinic Director of the Compensation & 
Pension Unit at the Denver VA Medical Center.  The Clinic 
Director opined that based on currently available research, 
it is as likely as not that the veteran's tobacco and 
subsequent development of COPD is related to service-
connected schizophrenia.  In support of his probative medical 
conclusion, the Clinic Director cited a study conducted by 
researchers at the University of Colorado Health Sciences 
Center, which postulates that schizophrenic patients have a 
unique organic dependence to nicotine, which both increases 
the difficulty in quitting smoking and decreases some 
schizophrenia symptoms.  A news article discussing the study 
is of record.      

The Board notes that Congress has prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during the veteran's active service for 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103(a) (West 
2002).  This statutory bar, however, is not dispositive in 
this case.  Here, the veteran's COPD was caused by tobacco 
product use after service.  Neither 38 U.S.C.A. § 1103(a) nor 
38 C.F.R. § 3.300 (2003) bar a finding of secondary service 
connection in such a scenario.  VAOPGCPREC 6-2003.

In sum, the competent evidence shows the veteran's COPD is 
indeed secondary to service-connected schizophrenia, because 
his schizophrenia caused him to use tobacco products after 
service, which was a substantial factor in causing his 
current COPD.  Accordingly, the evidence supports a grant of 
entitlement to service connection.


ORDER

Entitlement to service connection for a chronic obstructive 
pulmonary disease, as secondary to service-connected 
schizophrenic reaction, is granted.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



